BY THE COURT. The rules in respect to the appraisement of the property under arrest all plainly contemplate a common action of the parties interested, or an opportunity to act together. The 61st rule permits proceedings instanter for appraisement in suits by the United States in rem, if the district attorney and claimants are in presence of the court. In individual actions, either party may have an order entered of course for appraisal, or it may be done by mutual consent, and if the parties do not agree in writing upon the appraiser, the clerk shall name him, each party having a right to appeal instanter. Rules 62-69. These regulations imply that both parties are made cognizant of the action taken for the discharge of the property arrested. Betts, Adm. Pr. 43. The 40th rule expressly directs notice to be given libellant’s proctor of applications for delivering up property on stipulation which is under arrest. The proceedings in this case must therefore be regarded as irregular, and the appraisement be set aside.